Owen, J.
This is a companion case to that of Marion Brown against the same defendants, decided herewith (ante, p. 345, 244 N. W. 630). John Brown was the owner of the car which was being driven by his wife, Marion Brown. He brings this action to recover damages sustained by his automobile as a result of the collision. While the record does not disclose tangible evidence from which it can be determined whether the car was driven by Marion Brown upon his business so that, while driving the car, she was acting as his agent, upon the doctrine of Enea v. Pfister, 180 Wis. 329, 192 N. W. 1018, it must be so held. Her negligence is therefore imputed to him, and this case must take the same course as that of Marion Brown.
By’the Cotirt. — Judgment reversed, and cause remanded for a new trial.